Case 1:19-cv-03923-JRS-TAB Document 1 Filed 09/16/19 Page 1 of 7 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                                   )
                                                            )
                        Plaintiff,                          )
                                                            )
                        v.                                  )
                                                            )
UNKNOWN HEIRS, DEVISEES, LEGATEES,                          )
SUCCESSORS, EXECUTORS, ADMINISTRATORS,                      )
PERSONAL REPRESENTATIVES, GUARDIANS,                        ) Case No.1:19-cv-3923
TRUSTEES, RECEIVERS, GRANTEES AND                           )
LESSEES OF DANIEL V. CAZARES, DECEASED;                     )
UNKNOWN HEIRS, DEVISEES, LEGATEES,                          )
SUCCESSORS, EXECUTORS, ADMINISTRATORS,                      )
PERSONAL REPRESENTATIVES, GUARDIANS,                        )
TRUSTEES, RECEIVERS, GRANTEES AND                           )
LESSEES OF JULIA CAZARES, DECEASED;                         )
ANNA SCOTT; and UNKNOWN OWNERS &                            )
NON- RECORD CLAIMANTS,                                      )
                                                            )
                        Defendants.                         )

                                        COMPLAINT

        The Plaintiff, United States of America, on behalf of its agency, Secretary of Housing

and Urban Development, its successors and assigns, by Josh J. Minkler, United States Attorney

for the Southern District of Indiana, hereby states:

                                      JURISDICTION/VENUE

        This Court has jurisdiction pursuant to 28 U.S.C. ' 1345 and 12 U.S.C. ' 1715, et seq.,

and venue is proper in this Court.

                                     COUNT I (Action for Debt)

        As claim against the Borrowers, Daniel V. Cazares (deceased) and Julia Cazares

(deceased), the Plaintiff asserts:

                                                 1
Case 1:19-cv-03923-JRS-TAB Document 1 Filed 09/16/19 Page 2 of 7 PageID #: 2



       1.     On or about January 26, 1998, the Borrowers, Daniel V. Cazares (deceased) and

Julia Cazares (deceased) executed and delivered to Transamerica HomeFirst, Inc., an Adjustable

Rate Note, which Note is attached hereto as Exhibit A.

       2.     Simultaneously with the execution and delivery of the Note, and in order to secure

the payment of said Note, Daniel V. Cazares (deceased) and Julia Cazares (deceased), executed

and delivered to Transamerica HomeFirst, Inc., a mortgage and an Adjustable Rate Home Equity

Conversion Mortgage, attached hereto as Exhibit B, recorded on February 17, 1998 in Instrument

#1998-0023667.

       3.     On or about January 26, 1998, the Borrowers, Daniel V. Cazares (deceased) and

Julia Cazares (deceased) executed and delivered to Transamerica HomeFirst, Inc., an Adjustable

Rate Second Note, which Note is attached hereto as Exhibit C.

       4.     Simultaneously with the execution and delivery of the Note, and in order to secure

the payment of said Note, Daniel V. Cazares (deceased) and Julia Cazares (deceased), executed

and delivered to the Secretary of Housing & Urban Development, a second mortgage and Home

Equity Conversion Mortgage, attached hereto as Exhibit D, recorded on February 17, 1998 in

Instrument #1998-0023668.

     5.       On or about September 9, 2008, Financial Freedom Senior Funding Corporation,

successor by merger with HomeFirst, Inc., (formerly known as Transamerica HomeFirst, Inc.),

conveyed and assigned its interest in the Note and Mortgage to the Secretary of Housing &

Urban Development, attached hereto as Exhibit E, recorded on October 7, 2008, as Instrument

#2008-0116820.

       6.     The Borrower, Daniel V. Cazares, died on March 18, 2007, leaving any interest


                                               2
Case 1:19-cv-03923-JRS-TAB Document 1 Filed 09/16/19 Page 3 of 7 PageID #: 3



that he had in the subject real estate to his heirs at law. A copy his obituary is attached hereto as

Exhibit F.

       7.      The Borrower, Julia Cazares, died on September 30, 2015, leaving any interest

that she had in the subject real estate to her heirs at law. A copy her Death Certificate is attached

hereto as Exhibit G.

       8.      The Borrowers (deceased) defaulted under the terms of the Adjustable Rate Note

and Home Equity Conversion Mortgage, and/or otherwise defaulted in regard to their obligations

to Plaintiff under the provisions of the documents attached as Exhibits A, B, C, D, and E.

       9.      All conditions precedent to the assertion of this cause of action against the said

Borrowers, Daniel V. Cazares (deceased) and Julia Cazares (deceased), have been satisfied

and/or occurred.

       10.     As of August 22, 2019, the balance of the indebtedness of the Borrowers and the

subsequent interest accrual to the date of judgment is the following with respect to the attached

debt instruments:

       Designation                         Balance                     Per Diem Interest Accrual

       Exhibits A and B                    $81,317.19                  $8.09

A Statement of Account is attached hereto as Exhibit H.

       WHEREFORE, Plaintiff respectfully prays that the Court:

       A.      Enter judgment in rem in favor of the Plaintiff and against all Defendants,

unknown heirs, devisees, legatees, successors, executors, administrators, personal

representatives, guardians, trustees, receivers, grantees and lessees of Daniel V. Cazares

(deceased); and the unknown heirs, devisees, legatees, successors, executors, administrators,


                                                  3
Case 1:19-cv-03923-JRS-TAB Document 1 Filed 09/16/19 Page 4 of 7 PageID #: 4



personal representatives, guardians, trustees, receivers, grantees and lessees of Julia Cazares

(deceased); Anna Scott; and unknown owners and non-record claimants, in the principal amount

of $28,875.91, together with interest thereon through August 22, 2019, in the amount of

$36,224.77, plus service charge in the amount of $9,100.00, plus MIP in the amount of

$7,116.51, plus interest at the rate of $8.09 per day from and after August 23, 2019, until the date

of entry of judgment, plus such further costs and expenses as may be incurred to the date of

judgment, and all other costs herein without relief from valuation or appraisement laws;

        B.      Provide the Plaintiff with such other and further relief as is just and proper in the

premises.

                         COUNT II (Action for Mortgage Foreclosure)

        As its claim against the Defendants, unknown heirs, devisees, legatees, successors,

executors, administrators, personal representatives, guardians, trustees, receivers, grantees and

lessees of Daniel V. Cazares (deceased); the unknown heirs, devisees, legatees, successors,

executors, administrators, personal representatives, guardians, trustees, receivers, grantees and

lessees of Julia Cazares (deceased); Anna Scott; and unknown owners and non-record claimants,

the Plaintiff asserts:

        11.     To secure the indebtedness evidenced by Exhibit A, the Borrowers, Daniel V.

Cazares (deceased) and Julia Cazares (deceased), executed and delivered to Transamerica

HomeFirst, Inc., a mortgage and an Adjustable Rate Home Equity Conversion Mortgage,

attached hereto as Exhibit B, recorded on February 17, 1998 in Instrument #1998-0023667, on

certain real estate described as follows:

        LOT 147 IN BROOKHAVEN, SECOND SECTION, AN ADDITION TO THE
        TOWN OF LAWRENCE, THE PLAT OF WHICH IS RECORDED IN PLAT

                                                  4
Case 1:19-cv-03923-JRS-TAB Document 1 Filed 09/16/19 Page 5 of 7 PageID #: 5



       BOOK 28, PAGES 453 AND 454, IN THE OFFICE OF THE RECORDER OF
       MARION COUNTY, INDIANA.

       Commonly known as:              6631 East 47th Street
                                       Indianapolis, IN 46226

       12.     The Mortgage was duly recorded on February 17, 1998, as Instrument No. 1998-

0023667, in the Office of the Recorder of Marion County. A true and accurate copy of the

Mortgage is attached hereto as Exhibit B.

       13.     On or about January 26, 1998, the Borrowers, Daniel V. Cazares (deceased) and

Julia Cazares (deceased) executed and delivered to Transamerica HomeFirst, Inc., an Adjustable

Rate Second Note, which Note is attached hereto as Exhibit C.

       14.     Simultaneously with the execution and delivery of the Note, and in order to secure

the payment of said Note, Daniel V. Cazares (deceased) and Julia Cazares (deceased), executed

and delivered to the Secretary of Housing & Urban Development, a second mortgage and Home

Equity Conversion Mortgage, attached hereto as Exhibit D, recorded on February 17, 1998 in

Instrument #1998-0023668.

       15.     On or about September 9, 2008, Financial Freedom Senior Funding Corporation,

successor by merger with HomeFirst, Inc., (formerly known as Transamerica HomeFirst, Inc.),

conveyed and assigned its interest in the Note and Mortgage to the Secretary of Housing &

Urban Development, attached hereto as Exhibit E, recorded on October 7, 2008, as Instrument

#2008-0116820.

       16.     The Borrower, Daniel V. Cazares, died on March 19, 2007, leaving any interest

that he had in the subject real estate to his heirs at law. A copy his obituary is attached hereto as

Exhibit F.


                                                  5
Case 1:19-cv-03923-JRS-TAB Document 1 Filed 09/16/19 Page 6 of 7 PageID #: 6



        17.     The Borrower, Julia Cazares, died on September 30, 2015, leaving any interest

that she had in the subject real estate to her heirs at law. A copy her Death Certificate is attached

hereto as Exhibit G.

        18.     Plaintiff is the holder/owner of the Note and Mortgage.

        19.     Borrowers, Daniel V. Cazares (deceased) and Julia Cazares (deceased), defaulted

under the terms of the Note and Mortgage, and/or otherwise defaulted in regard to their

obligations to Plaintiff under the provisions of the Note and Mortgage and the entire

indebtedness of the Borrowers is now due.

        20.     All conditions precedent to the assertion of this cause of action against the said

Borrowers and Defendants have been satisfied and/or has occurred.

        21.     The Defendants, other than the Borrowers designated in this action, purport to

have an interest in the real estate described in Exhibit B, and are named as Defendants to answer

the extent of their interest.

        22.     Marion County, Indiana may claim to have liens on the subject real estate in

real property taxes either delinquent or not yet due and payable B or both. Because the liens are

not subject to foreclosure in this suit, however, Marion County has not been joined in this suit,

and the real estate shall remain subject to said liens subsequent to the foreclosure sought herein.

        23.     The City of Indianapolis, Indiana may claim to have liens on the subject property

in regard to assessed delinquent municipal sewer obligations. Because the liens are not subject

to foreclosure in this suit, however, that entity has not been joined in this suit, and the real estate

shall remain subject to said liens subsequent to the foreclosure sought herein.

        WHEREFORE, Plaintiff respectfully prays that the Court:


                                                   6
Case 1:19-cv-03923-JRS-TAB Document 1 Filed 09/16/19 Page 7 of 7 PageID #: 7



       A.       Declare Plaintiff=s Real Estate Mortgage to be a valid, first and subsisting lien

on the real estate superior to all claims, liens or interests asserted or which may be asserted

against the real estate by the named Defendants, unknown heirs, devisees, legatees, successors,

executors, administrators, personal representatives, guardians, trustees, receivers, grantees and

lessees of Daniel V. Cazares (deceased); the unknown heirs, devisees, legatees, successors,

executors, administrators, personal representatives, guardians, trustees, receivers, grantees and

lessees of Julia Cazares (deceased); Anna Scott; and unknown owners and non-record claimants;

       B.       Enter an Order foreclosing the Real Estate Mortgage of Plaintiff on the real

estate and foreclosing and barring all of the Defendants= equity of redemption and interest in the

real estate and directing the sale of the real estate pursuant to applicable law in order to pay the

judgment of Plaintiff, with the proceeds of said sale to be first applied to the indebtedness of the

Plaintiff secured by the Real Estate Mortgages hereby foreclosed, and with any then-remaining

overplus paid to the Clerk of the Court to be disposed of as the Court shall direct;

       C.       Provide the Plaintiff with such other and further relief as is just and proper in

the premises.

                                               Respectfully submitted,

                                               JOSH J. MINKLER
                                               United States Attorney



                                       By:     s/ Shelese Woods
                                               Shelese Woods
                                               Assistant United States Attorney
                                               Office of the United States Attorney
                                               10 West Market, Suite 2100
                                               Indianapolis, Indiana 46204




                                                  7
Case 1:19-cv-03923-JRS-TAB Document 1-1 Filed 09/16/19 Page 1 of 3 PageID #: 8
                                                                                                                1111111 llllllll
                                                 ADJUSTABLE RATE NOTE
                                               (HOME EQUITY CONVERSION)
       JANUARY 26, 1998

       PROPERTY ADDRESS

                6631 E. 47TH STREET
                INDIANAPOLIS, INDIANA 46226
                MARION COUNTY

       1. DEFINITIONS

       'Borrower" means each person signing at the end of this Note. "Lender" means Transamerica\HomeFirst, Inc. and its
       successors and assigns. "Secretary" means the Secretary of Housing and Urban Development pr his or her authorized
       representatives.

       2. BORROWER'S PROMISE TO PAY; INTEREST

       In return for amounts to be advanced by Lender to or for the benefit of Borrower under the tenns of a Home Equity
       Conversion Loan Agreement dated JANUARY 26, 1998 ("Loan Agreement"), Borrower promises to pay to the order of
       Lender a principal amount equal to the sum of all Loan Advances made under the Loan Agreement with interest. All
       amounts advanced by Lender, plus interest, if not paid earlier, are due and payable on JANUARY 28, 2077. Interest will
       be charged on unpaid principal at the rate of SIX AND THIRTY EIGHT HUNDREDTHS percent (6.38%) per year until
       the full amount of principal has been paid. The interest rate may change in accordance with Paragraph 5 of this Note.
       Accrued interest shall be added to the principal balance as a Loan Advance at the end of each month.

       3. PROMISE TO PAY SECURED
                                                                                                            l
       Borrower's promise to pay is secured by a mortgage, deed of trust or similar security instrument that is dated the same date
       as this Note and called the "Security Instrument." The Security Instrument protects the Lender from losses which might
       result if Borrower defaults under this Note.

       4. MANNER OF PAYMENT

       (A) Time
       Borrower shall pay all outstanding principal and accrued interest to Lender upon receipt of a notice by Lender requiring
       immediate payment in full, as provided in Paragraph 7 of this Note.

       (B) Place
       Payment shall be made at 505 Sansome Street, San Francisco, California 94111 or any such other place as Lender may
       designate in writing by notice to Borrower.

       (C) Limitation of Liability
       Borrower shall have no personal liability for payment of the debt. Lender shall enforce the debt only through sale of the
       Property covered by the Security Instrument ("Property"). If this Note is assigned to the Secretary, the Borrower shall not
       be liable for any difference between the mortgage insurance benefits paid to Lender and the outstanding indebtedness,
       including accrued interest, owed by Borrower at the time of assignment.

       5. INTEREST RATE CHANGES

       (A) Change Date
      The interest rate may change on the first day of MARCH, 1998 and on that day of each succeeding month. "Change Date"
      means each date on which the interest rate could change.

       (8) The Index
      Beginning with the first Change Date, the interest rate will be based on an fndex. "Index" means the weekly average yield
      on United States Treasury Securities adjusted to a constant maturity of one year, as made available by the Federal Reserve
      Board. "Current Index" means the most recent Index figure available 30 days before the Change Date. If the Index (as
      defined above) is no longer available, Lender will use as a new Index any index prescribed by rhe Secretary. Lender will
      give Borrower notice of the new Index.

      (C) Calculation of Interest Rate Changes
      Before each Change Date, Lender will calculate a new interest rate by adding a margin of one and twenty hundredths
      percentage points ( 1.20%) to the Current Index. Subject to the limits stated in Paragraph 5(D) of this Note, this amount will
      be the new interest rate until the next Change Date.




                                                                   -1-
                                                                                               EXHIBIT A
Case 1:19-cv-03923-JRS-TAB Document 1-1 Filed 09/16/19 Page 2 of 3 PageID #: 9
Case 1:19-cv-03923-JRS-TAB Document 1-1 Filed 09/16/19 Page 3 of 3 PageID #: 10
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 1 of 9 PageID #: 11


                                                                                                     I!Ill/II/If//I/
                                               MORTGAGE
                                                                                             f..___,_ ·-
                                                                                                                -·-    ...


                                        (HOME EQUITY CONVERSION)
Record and Return to:

Transamerica HomeFirst, Inc.
505 Sansome Street
11th Floor
San Francisco, California 94 L 11



State of Indiana                 ADJUSTABLE RATE MORTGAGE                                                  'I


THIS MORTGAGE ("Security Instrument") is given on JANUARY 26, 1998. The Mortgagor is DANIEL V. CAZARES
AND JULIA CAZARES, HUSBAND AND WIFE, whose address is 6631 E. 47TH STREET, INDIANAPOLIS, INDIANA
46226 ("Borrower"). This Security Instrument is given to Transamerica HomeFirst, Inc., which is organized and existing
under the laws of the State of California, and whose principal office address is 505 Sansome Street, San Francisco,
California 941 l l ("Lender"). Borrower has agreed to repay to Lender amounts which Lender is obligated to advance,
including future advances, under the tenns of a Home Equity Conversion Loan Agreement dated the same date as this
Security Instrument ("Loan Agreement"). The agreement to repay is evidenced by Borrower's Note dated the same date
as this Security Instrument ("Note"). This Security Instrument secures to Lender: (a) the repayment of the debt evidenced
by the Note, with interest at a rate subject to adjustment, and all renewals, extensions and modifications of the Note, up to
a maximum principal amount of $87,000.00; (b) the payment'of all other sums, with interest, advanced under Paragraph 5
to protect the security of this Security I�strumerit or otherwise due under the terms of this Security Instrument; and (c) the
performance of Borrower's, c�venants and agreements under this Security Instrument and the Note. The full debt, including
amounts described in (a), (b), and (c) above, if not paid earlier, is due and payable on JANUARY 28, 2077. For this
purpose, Borrower does hereby mortgage, grant and convey to Lender, the following described property located in MARION
County, Indiana:

    The real property located at the address 663 l E. 47TH STREET, )NDIANAPOLIS, INDIANA 46226, in the county
    of MARION, state of INDIANA, described more fully on Exhibit A attached to this Mortgage.

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, rights, appurtenances,
and fixtures now or hereafter a part of the property. All replacements and additions shall also be cov�red by this Security
Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage,
grant and convey the Property and that the Property is unencumbered. Borrower warrants and will defend generally the
title to the Property against all claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non�unifonn covenants with limited
variati()ns by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
1. Payment of Principal and Interest. Borrower shall pay when due the principal of, and interest on, the debt evidenced
by the Note.
2. Payment of Property Charges. Borrower shall pay all property charges consisting of taxes, ground rents, flood and
hazard insurance premiums, and special assessments in a timely manner, and shall provide evidence of payment to Lender,

                                                                                          EXHIBIT B
                                                               -1-
                                                   02/17/98, f.2:40PI1
                                                                ,
                                                                       JOAH N,, ROl!ERIL   IIMION CTV RECORDER
                                                                                    • v•. • ,I         ':.
                                                                                                               JSH 25,00 PAGES: 9
                                                      Inst ·.'.f 1998-0       '
                                                                                    02366        7    ·s.:
                                                                {                  . '1
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 2 of 9 PageID #: 12
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 3 of 9 PageID #: 13
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 4 of 9 PageID #: 14
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 5 of 9 PageID #: 15
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 6 of 9 PageID #: 16
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 7 of 9 PageID #: 17
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 8 of 9 PageID #: 18
Case 1:19-cv-03923-JRS-TAB Document 1-2 Filed 09/16/19 Page 9 of 9 PageID #: 19
Case 1:19-cv-03923-JRS-TAB Document 1-3 Filed 09/16/19 Page 1 of 3 PageID #: 20




                                                       EXHIBIT C
Case 1:19-cv-03923-JRS-TAB Document 1-3 Filed 09/16/19 Page 2 of 3 PageID #: 21
Case 1:19-cv-03923-JRS-TAB Document 1-3 Filed 09/16/19 Page 3 of 3 PageID #: 22
Case 1:19-cv-03923-JRS-TAB Document 1-4 Filed 09/16/19 Page 1 of 8 PageID #: 23




                                                   SECOND MORTGAGE
                                               (HOME EQUITY CONVERSION)
    Record and return to:
    Transamerica HomeFirst, Inc.
    505 Sansome Street
    11th Floor
    San Francisco, California 94 l l1




    State or Indiana                                  MORTGAGE

    THIS MORTGAGE {'Security Instrument' or 'Second Security Instrument' is given on JANUARY 26, 1998. The
    mortgagor is DANIEL V. CAZARES AND JULIA CAZARES, HUSBAND AND WIFE, whose address is 6631 E. 47TH
    STREET, INDIANAPOLIS, INDIANA 46226 ('Borrower'). This Security Instruments given to the Secretary of Housing
    and Urban Development, and whose address is 451 Seventh Street, S.W., Washington, DC 20410 {'Lender') or
    ('Secretary'), Borrower has agreed to repay to Lender amounts which Lender is obligated to advance, including future
    advances, under the terms of a Home Equity Conversion Loan Agreement dated the same date as this Security Instrument
    {'Loan Agreement'). The agreement to repay is evidenced by Borrower's Note dated the same date as this Security
    Instrument {'Second Note'). This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the
    Second Note, with interest at a rate subject to adjustment, and all renewals, extensions and modifications of the Note, up
    to a maximum principal amount of $87,000.00; {bl the payment of all other sums, with interest, advanced under Paragraph
    5 to protect the security of this Security Instrument or otherwise due under the terms of this Security Instrument; and {c)
    the performance of Borrower's covenants and agreements under this Security Instrument and the Note. The full debt,
    including all amounts described in {a), {b), and (c) above, if not paid earlier, is due and payable on JANUARY 28, 2077.
    For this purpose, Borrower does hereby mortgage, grant and convey to Lender, the following described property located
    in MARION County, Indiana:

            The real property located at the address 6631 E. 47TH STREET, INDIANAPOLIS, INDIANA 46226, in the county
            of MARION, state of INDIANA, described more fully on Exhibit A attached to this Mortgage.

    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, rights, appurtenances,
    and fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by this Security
    Instrument. All of the foregoing is referred to in this Security Instrument as the 'Property.'

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and
    convey the Property and that the Property is only encumbered by a First Security Instrument given by Borrower and dated
    the same date as this Security Instrument {'First Security Instrument'). Borrower warrants and will defend generally the
    title to the Property against all claims and demands, subject to any encumbrances of record.

    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited
    variations by jurisdiction to constitute a uniform security instrument covering real property.

    UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
    1, Payment or Principal and Interest. Borrower shall pay when due the principal of, and interest on, the debt evidenced
    by the Second Note.

    2. Payment or Property Charges, Borrower shall pay all property charges consisting of taxes, ground rents, flood and
    hazard insurance premiums, and special assessments in a timely manner, and shall provide evidence of payment to Lender,
    unless Lender pays property charges by withholding funds from monthly payments due to the Borrower or by charging



                                                                -1-
                                                       0l!/17/98 1214lfll JONI H, ROIOIL 11/tRillf
                                                         Inst • 1998-0023668 CTV R£ctUR JSH 23,00 PWt 8


]                                                                        r--




                                                                                                            EXHIBIT D
Case 1:19-cv-03923-JRS-TAB Document 1-4 Filed 09/16/19 Page 2 of 8 PageID #: 24
Case 1:19-cv-03923-JRS-TAB Document 1-4 Filed 09/16/19 Page 3 of 8 PageID #: 25
Case 1:19-cv-03923-JRS-TAB Document 1-4 Filed 09/16/19 Page 4 of 8 PageID #: 26
Case 1:19-cv-03923-JRS-TAB Document 1-4 Filed 09/16/19 Page 5 of 8 PageID #: 27
Case 1:19-cv-03923-JRS-TAB Document 1-4 Filed 09/16/19 Page 6 of 8 PageID #: 28
Case 1:19-cv-03923-JRS-TAB Document 1-4 Filed 09/16/19 Page 7 of 8 PageID #: 29
Case 1:19-cv-03923-JRS-TAB Document 1-4 Filed 09/16/19 Page 8 of 8 PageID #: 30
Case 1:19-cv-03923-JRS-TAB Document 1-5 Filed 09/16/19 Page 1 of 2 PageID #: 31




                                                         EXHIBIT E
Case 1:19-cv-03923-JRS-TAB Document 1-5 Filed 09/16/19 Page 2 of 2 PageID #: 32
Case 1:19-cv-03923-JRS-TAB Document 1-6 Filed 09/16/19 Page 1 of 1 PageID #: 33




                                                EXHIBIT F
Case 1:19-cv-03923-JRS-TAB Document 1-7 Filed 09/16/19 Page 1 of 1 PageID #: 34




                                                       EXHIBIT G
Case 1:19-cv-03923-JRS-TAB Document 1-8 Filed 09/16/19 Page 1 of 2 PageID #: 35
Case 1:19-cv-03923-JRS-TAB Document 1-8 Filed 09/16/19 Page 2 of 2 PageID #: 36




                                                        EXHIBIT H
                 Case 1:19-cv-03923-JRS-TAB Document 1-9 Filed 09/16/19 Page 1 of 2 PageID #: 37
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     Daniel V. Cazares and Julia Cazares


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Shelese Woods
10 West Market, Suite 2100
Indianapolis, Indiana 46204

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. ' 1345 and 12 U.S.C. ' 1715, et seq.,
VI. CAUSE OF ACTION Brief description of cause:
                                          Complaint
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/16/2019                                                              Shelese Woods, Assistant United States Attorney
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
               Case 1:19-cv-03923-JRS-TAB Document 1-9 Filed 09/16/19 Page 2 of 2 PageID #: 38
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
        Case 1:19-cv-03923-JRS-TAB Document 1-10 Filed 09/16/19 Page 1 of 2 PageID #: 39

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Indiana
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:19-cv-3923
                                                                      )
        Unknown Heirs of Daniel V. Cazares, et al                     )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Anna Scott
                                           6631 East 47th Street
                                           Indianapolis, IN 46226




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Shelse Woods
                                           United States Attorney's Office
                                           10 West Market Street, Suite 2100
                                           Indianapolis, IN 46204



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
         Case 1:19-cv-03923-JRS-TAB Document 1-10 Filed 09/16/19 Page 2 of 2 PageID #: 40

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-3923

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
